               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                            Plaintiff,                Case No. 18-CR-184-JPS

 v.

 RACHEL MORZFELD,
                                                                     ORDER
                            Defendant.


       On September 18, 2018, the grand jury returned an indictment

against Defendant, charging her with five counts of violating 18 U.S.C. §§

922(a)(6), 924(a)(2). (Docket #1). On January 25, 2019, the parties filed a plea

agreement indicating that Defendant has agreed to plead guilty to Count

Five of the Indictment, the remaining counts to be dismissed at sentencing.

(Docket #16). The parties appeared before Magistrate Judge William E.

Duffin on February 8, 2019 to conduct a plea colloquy pursuant to Federal

Rule of Criminal Procedure 11. (Docket #18). Defendant entered a plea of

guilty as to Count Five the Indictment. Id. After cautioning and examining

Defendant under oath concerning each of the subjects mentioned in Rule

11, Magistrate Duffin determined that the guilty plea was knowing and

voluntary, and that the offense charged was supported by an independent

factual basis containing each of the essential elements of the offense.

(Docket #19 at 1).

       Magistrate Duffin filed a Report and Recommendation with this

Court, recommending that: (1) Defendant’s plea of guilty be accepted; (2) a

presentence investigation report be prepared; and (3) Defendant be
adjudicated guilty and have a sentence imposed accordingly. Id. at 2.

Pursuant to General Local Rule 72(c), 28 U.S.C. § 636(b)(1)(B), and Federal

Rule of Criminal Procedure 59(b), the parties were advised that written

objections to that recommendation, or any part thereof, could be filed

within fourteen days of the date of service of the recommendation. Id. To

date, no party has filed such an objection. The Court has considered

Magistrate Duffin’s recommendation and, having received no objection

thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge William E. Duffin’s Report

and Recommendation (Docket #19) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 26th day of February, 2019.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                                Page 2 of 2
